



COURT OF APPEAL FOR ONTARIO

CITATION: Daya (Re), 2018 ONCA 865

DATE: 20181025

DOCKET: C65059

Doherty, Brown and Trotter JJ.A.

IN THE MATTER OF:  Nabil Daya

AN APPEAL UNDER PART XX.1 OF THE
CODE

Erin Dann and Geocelyne Meyers, for the appellant

Jennifer Epstein, for the respondent, Her Majesty the
    Queen

Heard: October 22, 2018

On appeal against the disposition of the Ontario Review
    Board dated, January 26, 2018 and amended disposition of the Ontario Review
    Board dated, February 26, 2018.

APPEAL BOOK ENDORSEMENT


[1]

This was a close case. The Board is charged with the responsibility of
    making these difficult decisions. The Court will interfere only if the order
    falls outside of the range of orders that could reasonably be made having
    regard to the totality of the evidence and the Boards expertise.

[2]

In this case, the treating psychiatrist was concerned about the
    appellants lack of initiative in addressing his medical needs and absence of
    any real insight into his condition. In his view, some oversight by the
    hospital was necessary to prevent the appellant from falling away from
    treatment and once again, as he did when he committed the index offence,
    presenting a very significant risk of serious harm to the public.

[3]

In our view the Board, acting reasonably could accept that evidence and
    make the order that it did.

[4]

The appeal must be dismissed.


